UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6559



DOMINIQUE MUHAMMAD SALAAM-X, a/k/a Alfred D.
Clifton,

                                               Plaintiff - Appellant,

             versus


JIM PENDERGRAPH; N. CARTER, Deputy Sheriff,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-37-3-MU-02)


Submitted:    June 12, 2003                   Decided:   June 19, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dominique Muhammad Salaam-X, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dominique Muhammad Salaam-X appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Salaam-X v.

Pendergraph, No. CA-03-37-3-MU-02 (W.D.N.C. Mar. 18, 2003).      We

deny Salaam-X’s motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2